Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The closest prior art of record is Wada (US5727402). Wada teaches a fabric treating appliance for treating laundry (see abstract). Wada does not teach the following limitations of independent claim 1: "a float valve having a valve body located within the tub interior and moveable between an opened position, where the valve body is spaced from the drain opening enabling fluid flow through the drain opening, and a closed position, where the valve body closes the drain opening to prohibit fluid flow through the drain opening, in response to a level of liquid in the tub interior; whereby the basket permits the level of liquid in the laundry treating chamber to fill above the tub terminal edge when the float valve is in the dosed position". While Cinello et al, (EP2746448A1) teaches that float valves are well known in the art (see abstract and figure 1E), Cinello et al. fails to teach the particular configuration of the float valve as well as the manner in which it is disposed in the washing machine as required by independent claim 1. Furthermore, while Seo et al, (US201300367765) teaches in figure 3 and paragraphs [0007]-[0008] and [0121] that a tub 70 terminal edge may be disposed below a basket 20 terminal edge, the modification of Wada to incorporate such a configuration would render Wada unsatisfactory for its intended purpose due to the leakage that would be caused by the basket through-hole 9 being disposed above the terminal edge of the outer tub. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711